Citation Nr: 1019962	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1977 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied service connection for posttraumatic 
stress disorder, bipolar disorder, also claimed as depression 
and psychosis, and bilateral knee condition because new and 
material evidence had not been submitted.  The Veteran 
perfected his appeal for the issues, now styled as bipolar 
disorder (also claimed as depression and psychosis) and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.  

The Veteran provided testimony at a February 2008 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.

This matter came before the Board, which ordered a remand in 
November 2008 for additional development.  That development 
has been sufficiently accomplished.  A remand by the Board 
confers upon the appellant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In a decision mailed in March 2010, service 
connection was granted with a 70 percent evaluation for 
bipolar disorder (also claimed as depression and psychosis).  
As that appeal has been fully granted, that issue is no 
longer before the Board.

While the AMC/RO appears to have considered service 
connection for a bilateral knee disorder claim on the merits, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the AMC/RO 
characterized the issue, the initial question before the 
Board with respect to the bilateral knee disorder claim is 
whether new and material evidence has been received.  

The issue of eligibility for individual unemployability has 
been raised by the record by the April 2010 representative's 
letter, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  

FINDINGS OF FACT

1.  In a July 2001 decision, the RO denied service connection 
for a bilateral knee disorder, and the Veteran did not file 
an appeal as to that decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a bilateral knee disorder has not been received since the 
July 2001 rating decision.


CONCLUSIONS OF LAW

1.  The RO's July 2001 decision that denied service 
connection for a bilateral knee disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  The evidence received subsequent to the July 2001 rating 
decision is new but not material, and the requirements to 
reopen the claim of service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Legal Criteria

By way of background, the Veteran first submitted a claim for 
"knees", also claimed as torn ligaments, in May 2000.  The 
RO initially denied the claim for a bilateral knee condition 
in July 2001, finding no causal relationship between a 
current disorder and active service.  See generally 
38 U.S.C.A. § 1131 (West 2001); 38 C.F.R. § 3.303 (2000).  
The record contains no response or appeal from the Veteran; 
and so the decision became final.  See 38 U.S.C.A. § 7105(c).  

In September 2005 the Veteran submitted another claim seeking 
service connection for his bilateral knee disorder.  This 
claim has denied by the June 2006 rating decision at issue.   

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Discussion

The evidence of record before the RO at the time it issued 
the last final denial in July 2001 consisted of the Veteran's 
service treatment records, treatment records from the Loma 
Linda VAMC spanning July 1999 to October 2000, which 
contained a March 2000 treatment report noting the Veteran 
had reported falling on his right knee 2 weeks prior and an 
assessment of bilateral knee degenerative joint disease 
(DJD).  

After the July 2001 rating decision, the Veteran submitted 
several statements which attributed his knee disability to 
his airborne training (see April 2006 statement); VA 
treatment records from Loma Linda VAMC from 1995 through to 
late 2004; personnel records, which show an undated 
disqualification from airborne training; extensive private 
and VA treatment records regarding his psychiatric 
disabilities; VA treatment records from Wichita VAMC spanning 
December 2004 to December 2007; VA treatment records from 
Long Beach VAMC for July and August 2002; and private 
treatment records dated November 2001 through April 2005 
regarding the right knee.         

The Board has considered the evidence submitted by the 
Veteran; however, the Board finds that the Veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

The Board has reviewed the VA treatment records from all the 
VA medical facilities as well as the private medical care.  
The few notations indicating any treatment of the left knee 
refer to knee pain and then only generally to mild 
degenerative joint disease.  No medical personnel provide any 
opinion linking the left knee's arthritis to the Veteran's 
service.  In the development following the remand order, a 
compact disc was added to the records containing the 
Veteran's treatment records from the Loma Linda VAMC; these 
records contained May 2000 x-ray studies of both the left and 
right knee, with chronic pain noted, that bear the assessment 
of both knees being within normal limits.  Further, all 
treatment records, VA and private, that are dated November 
2000 and after and that refer to the Veteran's right knee at 
all attribute the treatment and subjective complaints to a 
November 2000 work-place injury during which he twisted the 
right knee and apparently sustained ligament damage.  Indeed 
the private care of record refers explicitly to his being 
followed by a worker's compensation program for this work-
place injury.  In no medical treatment report does the 
Veteran identify to any medical personnel his knee pain or 
disabilities as being due to his service or to his jumps in 
airborne training.  The submission of these records are 
"new" in the sense that they had not previously been 
included in the claim file; however, not one of the reports 
can be considered "material."  At no time do these non-VA 
and VA treatment records indicate that the bilateral knee 
degenerative joint disease or the right knee ligament 
disability and pain as experienced by the Veteran were the 
result of his service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that additional evidence, which consists 
merely of records of post-service treatment that do not 
indicate that a condition is service connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993); 
Morton v. Principi, 3 Vet. App. 508 (1992) (observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).

Therefore, none of the evidence submitted since the time of 
the last final July 2001 rating decision constitutes new and 
material evidence under 38 C.F.R. § 3.156(a) sufficient to 
reopen the Veteran's previously-denied claim.  The Veteran's 
appeal as to the reopening of the finally denied claim of 
entitlement to service connection for a bilateral knee 
disorder is therefore denied.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The March 2006 notice letter of record satisfied 
this requirement.  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The March 2006 notice letter provided 
the Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because the service connection claim 
for a bilateral knee disorder remains unopened, any questions 
regarding a disability rating and effective date are now 
moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the March 
2006 notice letter of record satisfies the requirements under 
Kent.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the bilateral knee disorder.  The 
Board finds that VA was not under an obligation to obtain a 
medical opinion.  The appellant has not submitted new and 
material evidence to reopen that claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.   The Veteran's complete 
personnel file was added to the claims file, as well as a 
response from the Social Security Administration indicating 
that as of December 2008 the Veteran was not receiving 
disability benefits from that agency.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral knee disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


